UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)February 14, 2014 THE DEWEY ELECTRONICS CORPORATION. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-2892 (Commission File Number) 13-1803974 (I.R.S. Employer Identification Number) 27 Muller Road Oakland, New Jersey (address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (201) 337-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act q Soliciting material pursuant to Rule 14a–12 under the Exchange Act q Pre-commencement communications pursuant to Rule 14d–2(b) under the Exchange Act q Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. (b)On February 14, 2014, Dana P. Hollis left his employment with The Dewey Electronics Corporation.Mr. Hollis had been Vice President, Business Development/Program Management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE DEWEY ELECTRONICS CORPORATION Date: February 21, 2014 By: /s/John H. D. Dewey John H. D. Dewey President and Chief Executive Officer
